ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                    )
                                                 )
Precision Standard, Inc.                         )   ASBCA Nos. 59287, 59288, 59542
                                                 )              60393,60394
                                                 )
Under Contract No. SPM4A7-12-M-7826 et al. )

APPEARANCES FOR THE APPELLANT:                       Nancy M. Camardo, Esq.
                                                     Kevin M. Cox, Esq.
                                                      Camardo Law Firm, P.C.
                                                      Auburn, NY

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Edward R. Murray, Esq.
                                                      Trial Attorney
                                                      DLA Aviation
                                                      Richmond, VA

                                ORDER OF DISMISSAL

       The disputes which are the subject of the appeals having been settled, the appeals are
hereby dismissed with prejudice subject to reinstatement only in the event the settlement is
not consummated. Any request to reinstate the subject appeals must be filed within 90 days
of the date of this Order.

       Dated: 2 December 2016


                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59287, 59288, 59542, 60393,
60394, Appeals of Precision Standard, Inc., rendered in conformance with the Board's
Charter.

       Dated:

                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals